         Case: 1:19-cv-04411 Document #: 27 Filed: 10/24/19 Page 1 of 13 PageID #:122




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    Sharpe Innovations, Inc.,
                                                       Case No. 19-CV-04411
             Plaintiff,
                                                       Patent Case
    v.
                                                       Hon. Sara L. Ellis
    United States Cellular Corporation,
                                                       JURY TRIAL DEMANDED
             Defendant.



                DEFENDANT UNITED STATES CELLULAR CORPORATION’S
                      ANSWER TO COMPLAINT AND DEFENSES

           Defendant United States Cellular Corporation (“U.S. Cellular”) hereby answers the

Complaint for Patent Infringement of U.S. Patent Nos. 8,337,239 (“the ’239 Patent”) and

8,573,986 (“the ’986 Patent”) (collectively “the Patents-in-Suit”) filed by Plaintiff Sharpe

Innovations, Inc. (“Sharpe”) on July 2, 2019 (Dkt. 1) (the “Complaint”) as follows:

                                              PARTIES1

       1.     Plaintiff Sharpe Innovations, Inc. is a corporation organized and existing under the
laws of North Carolina that maintains its principal place of business at 1300 Westwood Village
Lane, Suite 403, Midlothian, VA 23114.

            ANSWER: U.S. Cellular lacks knowledge sufficient to form a belief as to the truth of the

allegations of this paragraph, and therefore denies such allegations.




1
    The headings from the Complaint are reproduced herein solely for the convenience of the
    reader. To the extent such headings include or infer allegations, they are hereby denied.

                                                   1
    Case: 1:19-cv-04411 Document #: 27 Filed: 10/24/19 Page 2 of 13 PageID #:123




        2.     Defendant United States Cellular Corporation is a corporation organized and
existing under the laws of Delaware that maintains its principal place of business at 8410 W Bryn
Mawr Ave, Chicago, IL 60631.

         ANSWER: U.S. Cellular admits that it is a corporation organized and existing under the

laws of Delaware that maintains a place of business at 8410 W Bryn Mawr Ave, Chicago, IL

60631.

                                         JURISDICTION

        3.      This is an action for patent infringement arising under the patent laws of the United
States, Title 35 of the United States Code.

         ANSWER: Paragraph 3 contains allegations and/or conclusions of law to which no

response is required. To the extent a response is required, U.S. Cellular admits that Sharpe purports

to bring this action under the patent laws of the United States, Title 35 of the United States Code,

but denies that the Complaint asserts any viable cause of action and denies that any liability is

owed to Sharpe in this case.

       4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and
1338(a).

         ANSWER: Paragraph 4 contains allegations and/or conclusions of law to which no

response is required. To the extent a response is required, U.S. Cellular admits that this Court has

subject matter jurisdiction over an action for alleged violations of the United States patent laws.

       5.     This Court has personal jurisdiction over Defendant because it has engaged in
systematic and continuous business activities in this District. As described below, Defendant has
committed acts of patent infringement giving rise to this action within this District.

         ANSWER: U.S. Cellular admits that this Court has personal jurisdiction over it for

purposes of this action. U.S. Cellular denies that it has committed any acts of patent infringement

giving rise to this action within this District and denies the remaining allegations in Paragraph 5.




                                                 2
    Case: 1:19-cv-04411 Document #: 27 Filed: 10/24/19 Page 3 of 13 PageID #:124




                                              VENUE

        6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has
committed acts of patent infringement in this District, and has an established place of business in
this District. In addition, Sharpe has suffered harm in this district.

       ANSWER: U.S. Cellular denies the allegations in Paragraph 6.

                                       PATENTS-IN-SUIT

        7.      Sharpe is the assignee of all right, title and interest in United States Patent Nos.
8,337,239 (“the ’239 Patent”); 8,573,986 (“the ’986 Patent”); (collectively the “Patents-in-Suit”);
including all rights to enforce and prosecute actions for infringement and to collect damages for
all relevant times against infringers of the Patents-in-Suit. Accordingly, Sharpe possesses the
exclusive right and standing to prosecute the present action for infringement of the Patents-in-Suit
by Defendant.

       ANSWER: U.S. Cellular admits that Sharpe is identified on the face of the Patents-in-Suit

as the alleged Assignee of each patent. U.S. Cellular lacks knowledge sufficient to form a belief

as to the truth of the allegations of this paragraph, and therefore denies such allegations.

                                          The ’239 Patent

       8.      The ’239 Patent is entitled “Hardened micro SIM adaptor,” and issued 12/25/2012.
The application leading to the ’239 Patent was filed on 12/9/2010, which ultimately claims priority
from provisional application number 61/369,223, filed on 7/30/2010. A true and correct copy of
the ’239 Patent is attached hereto as Exhibit 1 and incorporated herein by reference.

        ANSWER: U.S. Cellular admits that the face of the ’239 Patent indicates that it issued on

December 25, 2012 and it is titled “Hardened micro SIM adaptor.” U.S. Cellular admits that the

face of the ’239 Patent further indicates that Application No. 12/963,936 was filed December 9,

2010 and claims priority to Provisional Application No. 61/369,223, but denies that the Provisional

Application supports the ’239 Patent claims. U.S. Cellular admits that an alleged copy of the ’239

Patent is attached to the Complaint as Exhibit 1. U.S. Cellular lacks knowledge sufficient to form

a belief as to the truth of the remaining allegations of this paragraph, and therefore denies such

allegations.



                                                  3
    Case: 1:19-cv-04411 Document #: 27 Filed: 10/24/19 Page 4 of 13 PageID #:125




       9.      The ’239 Patent is valid and enforceable.

       ANSWER: U.S. Cellular denies the allegations in Paragraph 9.

                                         The ’986 Patent

       10.     The ’986 Patent is entitled “SIM card adaptor,” and issued 11/5/2013. The
application leading to the ’986 Patent was filed on 11/13/2012, which ultimately claims priority
from provisional application number 61/369,223, filed on 7/30/2010. A true and correct copy of
the ’986 Patent is attached hereto as Exhibit 2 and incorporated herein by reference.

        ANSWER: U.S. Cellular admits that the face of the ’986 Patent indicates that it issued

on November 5, 2013 and is titled “SIM Card Adaptor.” U.S. Cellular admits that the face of the

’986 Patent further indicates that Application No. 13/675,322 was filed November 13, 2012 as a

continuation-in-part of Application No. 12/963,936 and that it claims priority to Provisional

Application No. 61/369,223, but denies that the Provisional Application supports the ’986 Patent

claims. U.S. Cellular admits that an alleged copy of the ’986 Patent is attached to the Complaint

as Exhibit 2. U.S. Cellular lacks knowledge sufficient to form a belief as to the truth of the

remaining allegations of this paragraph, and therefore denies such allegations.

       11.     The ’986 Patent is valid and enforceable.

       ANSWER: U.S. Cellular denies the allegations in Paragraph 11.

                                              FACTS

        12.     Cameron Holmes is the inventor of the SIM card adaptor technologies illustrated
in the ’239 Patent and the ’986 Patent. He is also the Founder and one of the Owners of Sharpe
Innovations, Inc., a North Carolina-based technology company that make SIM card adaptors that
maintain their shape, even up to temperatures of 250 degrees Fahrenheit. The company is currently
woman and family owned. It also sells and manufactures SIM adapters, which can be purchased
at Sharpe’s website: www.sharpeinnovations.com/purchase.

        ANSWER: U.S. Cellular lacks knowledge sufficient to form a belief as to the truth of

the allegations of this paragraph, and therefore denies such allegations.

       13.     Sharpe’s SIM cards are made for any cellular device, including phones, tablets,
hotspots, and computers. It markets its SIM cards through a series of blog posts, and tutorial videos


                                                 4
    Case: 1:19-cv-04411 Document #: 27 Filed: 10/24/19 Page 5 of 13 PageID #:126




that were posted on YouTube. Further, on its website, Sharpe invited its users to see the patents it
obtained for its Micro and Nano Sim Card Adapters.

        ANSWER: U.S. Cellular lacks knowledge sufficient to form a belief as to the truth of

the allegations of this paragraph, and therefore denies such allegations.

                    COUNT 1: INFRINGEMENT OF THE ’239 PATENT

       14.      Sharpe incorporates the above paragraphs herein by reference.

        ANSWER: U.S. Cellular repeats and re-asserts its responses to Paragraphs 1-13 above.

        15.    Direct Infringement. Defendant has been and continues to directly infringe one or
more claims of the ’239 Patent in at least this District by making, using, offering to sell, selling
and/or importing, without limitation, at least U.S. Cellular’s US Cellular 4G LTE SIM Card for
Cellphone (3-in-1 Universal Size) (the “Exemplary U.S. Cellular Products”) that infringe at least
exemplary claims 1 of the ’239 Patent (the “Exemplary ’239 Patent Claims”) literally or by the
doctrine of equivalence. On information and belief, numerous other devices that infringe the claims
of the ’239 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or
its customers.

        ANSWER: U.S. Cellular denies the allegations in Paragraph 15.

       16.    The filing of this Complaint constitutes notice and actual knowledge in accordance
with 35 U.S.C. § 287.

        ANSWER: Paragraph 16 contains allegations and/or conclusions of law to which no

response is required. To the extent a response is required, U.S. Cellular denies the allegations in

Paragraph 16.

        17.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
for sale, market, and/or import into the United States, products that infringe the ’239 Patent. On
information and belief, Defendant has also continued to sell the Exemplary U.S. Cellular Products
and distribute product literature and website materials inducing end users and others to use its
products in the customary and intended manner that infringes the ’239 Patent. Thus, on information
and belief, Defendant is contributing to and/or inducing the infringement of the ’239 Patent.

       ANSWER: U.S. Cellular denies the allegations in Paragraph 17.

       18.     Induced Infringement. Defendant actively, knowingly, and intentionally has been
and continues to induce infringement of the ’239 Patent, literally or by the doctrine of equivalence,




                                                 5
    Case: 1:19-cv-04411 Document #: 27 Filed: 10/24/19 Page 6 of 13 PageID #:127




by selling Exemplary U.S. Cellular Products to their customers for use in end-user products in a
manner that infringes one or more claims of the ’239 Patent.

       ANSWER: U.S. Cellular denies the allegations in Paragraph 18.

         19.    Contributory Infringement. Defendant actively, knowingly, and intentionally has
been and continues materially contribute to their own customers’ infringement of the ’239 Patent,
literally or by the doctrine of equivalence, by selling Exemplary U.S. Cellular Products to their
customers for use in end-user products in a manner that infringes one or more claims of the ’239
Patent.

       ANSWER: U.S. Cellular denies the allegations in Paragraph 19.

       20.     Exhibit 3 includes charts comparing the Exemplary ’239 Patent Claims to the
Exemplary U.S. Cellular Products. As set forth in these charts, the Exemplary U.S. Cellular
Products practice the technology claimed by the ’239 Patent. Accordingly, the Exemplary U.S.
Cellular Products incorporated in these charts satisfy all elements of the Exemplary ’239 Patent
Claims.

       ANSWER: U.S. Cellular admits that a chart titled “Claim Chart for United States Cellular

Corporation, U.S. Pat. No. 8,337,239” is attached to the Complaint as Exhibit 3. U.S. Cellular

denies the remaining allegations in Paragraph 20 and in Exhibit 3 to the Complaint.

       21.    Sharpe therefore incorporates by reference in its allegations herein the claim charts
of Exhibit 3.

       ANSWER: U.S. Cellular denies the allegations in Paragraph 21 and in Exhibit 3 to the

Complaint.

        22.   Sharpe is entitled to recover damages adequate to compensate for Defendant’s
infringement.

       ANSWER: U.S. Cellular denies the allegations in Paragraph 22.

                    COUNT 2: INFRINGEMENT OF THE ’986 PATENT

       23.     Sharpe incorporates the above paragraphs herein by reference.

       ANSWER: U.S. Cellular repeats and re-asserts its responses to Paragraphs 1-22 above.

        24.    Direct Infringement. Defendant has been and continues to directly infringe one or
more claims of the ’986 Patent in at least this District by making, using, offering to sell, selling
and/or importing, without limitation, at least the Exemplary U.S. Cellular Products that infringe at
least exemplary claims 1 of the ’986 Patent (the “Exemplary ’986 Patent Claims”) literally or by

                                                 6
    Case: 1:19-cv-04411 Document #: 27 Filed: 10/24/19 Page 7 of 13 PageID #:128




the doctrine of equivalence. On information and belief, numerous other devices that infringe the
claims of the ’986 Patent have been made, used, sold, imported, and offered for sale by Defendant
and/or its customers.

       ANSWER: U.S. Cellular denies the allegations in Paragraph 24.

       25.    The filing of this Complaint constitutes notice and actual knowledge in accordance
with 35 U.S.C. § 287.

       ANSWER: Paragraph 25 contains allegations and/or conclusions of law to which no

response is required. To the extent a response is required, U.S. Cellular denies the allegations in

Paragraph 25.

        26.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
for sale, market, and/or import into the United States, products that infringe the ’986 Patent. On
information and belief, Defendant has also continued to sell the Exemplary U.S. Cellular Products
and distribute product literature and website materials inducing end users and others to use its
products in the customary and intended manner that infringes the ’986 Patent. Thus, on information
and belief, Defendant is contributing to and/or inducing the infringement of the ’986 Patent.

       ANSWER: U.S. Cellular denies the allegations in Paragraph 26.

        27.    Induced Infringement. Defendant actively, knowingly, and intentionally has been
and continues to induce infringement of the ’986 Patent, literally or by the doctrine of equivalence,
by selling Exemplary U.S. Cellular Products to their customers for use in end-user products in a
manner that infringes one or more claims of the ’986 Patent.

       ANSWER: U.S. Cellular denies the allegations in Paragraph 27.

        28.      Contributory Infringement. Defendant actively, knowingly, and intentionally has
been and continues [to] materially contribute to their own customers’ infringement of the ’986
Patent, literally or by the doctrine of equivalence, by selling Exemplary U.S. Cellular Products to
their customers for use in end-user products in a manner that infringes one or more claims of the
’986 Patent.

       ANSWER: U.S. Cellular denies the allegations in Paragraph 28.

       29.     Exhibit 4 includes charts comparing the Exemplary ’986 Patent Claims to the
Exemplary U.S. Cellular Products. As set forth in these charts, the Exemplary U.S. Cellular
Products practice the technology claimed by the ’986 Patent. Accordingly, the Exemplary U.S.




                                                 7
    Case: 1:19-cv-04411 Document #: 27 Filed: 10/24/19 Page 8 of 13 PageID #:129




Cellular Products incorporated in these charts satisfy all elements of the Exemplary ’986 Patent
Claims.

           ANSWER: U.S. Cellular admits that a chart titled “Claim Chart for United States Cellular

Corporation, U.S. Pat. No. 8,573,986” is attached to the Complaint as Exhibit 4. U.S. Cellular

denies the allegations in Paragraph 29 and in Exhibit 4 to the Complaint.

       30.    Sharpe therefore incorporates by reference in its allegations herein the claim charts
of Exhibit 4.

           ANSWER: U.S. Cellular denies the allegations in Paragraph 30 and in Exhibit 4 to the

Complaint.

        31.   Sharpe is entitled to recover damages adequate to compensate for Defendant’s
infringement.

           ANSWER: U.S. Cellular denies the allegations in Paragraph 31.

                                            JURY DEMAND

       32.       Under Rule 38(b) of the Federal Rules of Civil Procedure, Sharpe respectfully
requests a trial by jury on all issues so triable.

           ANSWER: U.S. Cellular admits that Sharpe purports to request a jury trial on all issues so

triable.

                                 SHARPE’S PRAYER FOR RELIEF

           U.S. Cellular denies that Sharpe is entitled to any relief whatsoever in this action, either as

prayed for in its Complaint and Demand for Jury Trial or otherwise.




                                                     8
    Case: 1:19-cv-04411 Document #: 27 Filed: 10/24/19 Page 9 of 13 PageID #:130




                                           DEFENSES

       Subject to its response above, and upon information and belief, U.S. Cellular alleges and

asserts the following defenses in response to the allegations of the Complaint. Without assuming

any burden other than that imposed by operation of law, U.S. Cellular asserts these defenses

without admitting that U.S. Cellular bears the burden of proof on any of them. In addition to the

defenses described below, U.S. Cellular reserves all rights to allege additional defenses as it

becomes known through the course of this action.

                                    FIRST DEFENSE
                      (Non-Infringement as to U.S. Patent No. 8,337,239)

       33.     U.S. Cellular does not infringe and has not infringed, literally or by the doctrine of

equivalents, any valid and enforceable claim of the ’239 patent, either directly, contributorily, by

inducement, jointly, or in any other manner.

                                   SECOND DEFENSE
                      (Non-Infringement as to U.S. Patent No. 8,573,986)

       34.     U.S. Cellular does not infringe and has not infringed, literally or by the doctrine of

equivalents, any valid and enforceable claim of the ’986 patent, either directly, contributorily, by

inducement, jointly, or in any other manner.

                                       THIRD DEFENSE
                            (Invalidity of U.S. Patent No. 8,337,239)

       35.     On information and belief, each and every claim of the ’239 patent is invalid for

failure to comply with the conditions and requirements for patentability specified in, but not

limited to, 35 U.S.C. §§ 101-103, 111-113, and 116.




                                                 9
   Case: 1:19-cv-04411 Document #: 27 Filed: 10/24/19 Page 10 of 13 PageID #:131




                                      FOURTH DEFENSE
                            (Invalidity of U.S. Patent No. 8,573,986)

       36.     On information and belief, each and every claim of the ’986 patent is invalid for

failure to comply with the conditions and requirements for patentability specified in, but not

limited to, 35 U.S.C. §§ 101-103, 111-113, and 116.

                                       FIFTH DEFENSE
                                 (Prosecution History Estoppel)

       37.     On information and belief, Sharpe is estopped from asserting that the Patents-in-

Suit and its respective claims are infringed under the doctrine of equivalents because of certain

admissions and statements the patent applicants made to the United States Patent and Trademark

Office (“PTO”) during the prosecution of the applications that resulted in the Patents-in-Suit.

                                       SIXTH DEFENSE
                                    (Limitation on Damages)

       38.     On information and belief, Sharpe’s right to seek damages is limited, including,

without limitation, by 35 U.S.C. §§ 286, 287 and 288.

                                      SEVENTH DEFENSE
                                    (Failure to State a Claim)

       39.     The Complaint fails to state a claim upon which relief can be granted.

                                      EIGHTH DEFENSE
                                      (Equitable Defenses)

       40.     On information and belief, Sharpe’s claims for relief are barred in whole or in part

by equitable doctrines including, but not limited to, equitable estoppel and/or other doctrines.

                                       NINTH DEFENSE
                                       (Lack of Standing)

       41.     Sharpe has failed to provide any evidence that it has standing to bring this action

on the Patents-in-Suit.




                                                 10
   Case: 1:19-cv-04411 Document #: 27 Filed: 10/24/19 Page 11 of 13 PageID #:132




                                       TENTH DEFENSE
                                      (Limitations on Cost)

          42.   Plaintiff is precluded from recovering costs under 35 U.S.C. § 288.

                                    ELEVENTH DEFENSE
                                (Injunctive Relief Not Available)

          43.   Sharpe is not entitled to any form of injunctive relief because Sharpe has not

suffered, and will not suffer, irreparable harm because of U.S. Cellular’s conduct, Sharpe has an

adequate remedy at law, and the balance of hardship and the public interest do not favor injunctive

relief.

                                    TWELFTH DEFENSE
                                   (No Willful Infringement)

          44.   Sharpe is not entitled to enhanced or increased damages for willful infringement

because U.S. Cellular has not engaged in any conduct that meets the applicable standard for willful

infringement.

                                   THIRTEENTH DEFENSE
                                    (No Exceptional Case)

          45.   Sharpe is not entitled to relief pursuant to 35 U.S.C. § 285 because U.S. Cellular

has not engaged in any conduct that meets the applicable standard to render this case exceptional.

                          U.S. CELLULAR’S PRAYER FOR RELIEF

          WHEREFORE, Defendant U.S. Cellular respectfully requests judgment granting the

following relief:

          1.     Entry of judgment on the Complaint in favor of U.S. Cellular, and against Sharpe,

 with Sharpe not being awarded any relief;

          2.     A dismissal with prejudice of each and every claim against U.S. Cellular in

 Sharpe’s complaint;



                                                11
  Case: 1:19-cv-04411 Document #: 27 Filed: 10/24/19 Page 12 of 13 PageID #:133




       3.      A declaration that this is an “exceptional case” within the meaning of 35 U.S.C. §

285, and an award to U.S. Cellular of its expenses, costs and attorneys’ fees; and

       4.      An award to U.S. Cellular of such other and further equitable or legal relief as the

Court deems just and proper.



       DATED: October 24, 2019                            Respectfully submitted,

                                                          /s/ Edward D. Johnson
                                                          Edward D. Johnson (pro hac vice)
                                                          Michael A. Molano (pro hac vice)
                                                          MAYER BROWN LLP
                                                          Two Palo Alto Square, Suite 300
                                                          3000 El Camino Real
                                                          Palo Alto, California 94306-2112
                                                          Telephone: (650) 331-2000
                                                          wjohnson@mayerbrown.com
                                                          mmolano@mayerbrown.com

                                                          B. Clayton McCraw (pro hac vice)
                                                          MAYER BROWN LLP
                                                          1221 Avenue of the Americas
                                                          New York, NY 10020
                                                          Telephone (212) 506-2500
                                                          cmccraw@mayerbrown.com

                                                          Priya A. Desai
                                                          MAYER BROWN LLP
                                                          71 South Wacker Drive
                                                          Chicago, IL 60606
                                                          Telephone (312) 782-0600
                                                          pdesai@mayerbrown.com

                                                          Counsel for Defendant United States
                                                          Cellular Corporation




                                               12
   Case: 1:19-cv-04411 Document #: 27 Filed: 10/24/19 Page 13 of 13 PageID #:134




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 24 day of October, 2019, a true copy of the foregoing was

filed electronically with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing to the following:

       Isaac Rabicoff
       RABICOFF LAW LLC
       73 W Monroe St
       Chicago, IL 60603
       Telephone: (773) 669-4590
       isaac@rabilaw.com

       Counsel for Plaintiff Sharpe Innovations, Inc.
                                                            /s/ Edward D. Johnson
                                                            Edward D. Johnson (pro hac vice)
                                                            MAYER BROWN LLP
                                                            Two Palo Alto Square, Suite 300
                                                            3000 El Camino Real
                                                            Palo Alto, California 94306-2112
                                                            Telephone: (650) 331-2000
                                                            wjohnson@mayerbrown.com

                                                            Counsel for Defendant
                                                            United States Cellular Corporation




                                                13
